Citation Nr: 1745490	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-20 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular rating for total left knee arthroplasty.

2.  Entitlement to an extraschedular rating for left knee surgical scar.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION
 
The Veteran served on active duty from June 1973 to March 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
In June 2016 the Board remanded the issues on appeal for additional development and referral to the Director, Compensation Service for extraschedular consideration.  The issues have now been returned to the Board for appellate review.
 
 
FINDING OF FACT
 
The Veteran's left knee disability and left knee scar, to include any combined effects resulting from other service-connected disabilities, do not represent an exceptional or unusual disability picture.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an extraschedular rating for total left knee arthroplasty, to include based on the combined effects of his service-connected disabilities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria for an extraschedular rating for left knee surgical scar, to include based on the combined effects of his service-connected disabilities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  See Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran is service-connected for a total left knee arthroplasty, rated 60 percent disabling, chronic adjustment disorder with depressed symptoms, rated 30 percent disabling, and surgical scar of the left knee and mild left ankle strain, both rated as noncompensable.

The issues on appeal were referred to the Director, Compensation Service.  In an undated memorandum the Director denied entitlement to a combined-effects extra-schedular evaluation.  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate.   See Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  The Director reviewed the evidence and determined that the evidentiary record shows no exceptional or unusual disability picture that would otherwise exist if not for the interaction of the service-connected disabilities.  She determined that the Veteran's service-connected adjustment disorder, left knee disability and scars, and left ankle disability are appropriately rated under the applicable diagnostic codes in the regular rating criteria.  Specifically, she noted that the record fails to demonstrate severe symptoms with marked interference with employment that are attributed to the left knee disability and there is no synergistic effect amongst the service-connected disabilities that creates an exceptional or unusual disability picture and there is otherwise no collective impact of the service-connected disabilities to warrant a combined-effects extra-schedular evaluation.

VA examinations show that the Veteran's service-connected left total knee arthroscopy exhibits symptoms of pain, swelling, limitation of motion, abnormal gait, and instability.  The Veteran reported he uses a brace and cane, and he takes medication.  His left ankle disability manifests itself by symptoms of pain and swelling.  The Veteran's psychiatric disability results in depressed mood.  The mental health examiner reported that the Veteran's mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiners reported that the surgical scars were, at most, 16 x 0.7 centimeters and 15 x 1 centimeters in size.  The scars are non-tender, there is no skin breakdown, and they do not interfere with range of motion, function or have any effect on the Veteran's occupation.  None of the other medical evidence demonstrates symptoms that suggest an exceptional or unusual disability pattern that warrant an extraschedular rating.

Lay statements submitted by the Veteran indicate that his knee pain impacts his mobility, that he has missed work intermittently due to severe knee pain and swelling, and that the pain impairs his sleep and he feels depressed.

On review, the Veteran's complaints of pain, swelling, limitation of motion and other functional impairment related to his left knee and left scar disabilities are contemplated by the schedular rating criteria.  The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  To the extent that the Veteran reports additional symptoms, such as difficulty sleeping, standing, walking, and the need for a cane and brace, these are contemplated in the ratings assigned and for his assigned service-connected total left knee arthroplasty.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also Deluca v. Brown, 8 Vet. App. 202 (1995); Mitchell, 25 Vet. App. at 37.  Here, the Veteran's rating for left knee arthroplasty contemplates severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  There is no indication that the symptoms claimed are not currently rated under a relevant diagnostic code.  The Board recognizes that the Veteran's knee pain makes it difficult to work and he intermittently misses work due to his left knee disability.  While this represents some interference with employment, such is recognized by the currently assigned 60 percent rating for total left knee arthroplasty.  On review, the evidence is against finding that the Veteran is frequently hospitalized for his left knee disability or that it causes marked interference with employment to warrant an extraschedular evaluation. 

Turning to consideration pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), upon review of the lay and medical evidence of record, the Board finds that there are no additional symptoms resulting from a combination of the Veteran's left knee disabilities and any other service-connected condition that is not already accounted for by the rating assigned for a specific service-connected condition.  As such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board notes the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As previously noted, the Veteran contends that his service-connected left knee disability makes it difficult to do his job.  However, the Veteran has not asserted, nor does the record reflect, that the Veteran cannot work due to his service-connected disabilities.  Accordingly, the Board finds that a TDIU claim has not been raised as part of the above-captioned claim.

In summary, the Board finds that the case does not present such an exceptional or unusual disability picture as to render impractical the application of the schedular rating criteria.  As such, an extraschedular rating for total left knee arthroplasty and left knee surgical scar, to include from the combined effects of his other service-connected disabilities, pursuant to 38 C.F.R. § 3.321(b) is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to an extraschedular rating for total left knee arthroplasty is denied.

Entitlement to an extraschedular rating for left knee surgical scar is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


